On Motion for Rehearing
PER CURIAM.
In a motion for rehearing, defendant-appellant complains that the court erred in holding LSA-C.C.P. Art. 197S applicable to a motion praying that this cause be remanded to the trial court for a new trial because of newly discovered evidence. The motion was without merit irrespective of the absence therefrom of applicant’s verification. Hence, it is immaterial if we may have erred in giving effect to the aforesaid article of the Code of Civil Procedure.
With this observation, the motion for a rehearing is denied.